Holden, J.
1. If the defendant was an itinerant trader, the plaintiff in error had no power to impose upon him a prohibitory tax for a license to carry on a useful and legitimate business by selling clothing, shoes, 'and similar articles in a storehouse in the City of Americus.
Argued July 24, 1908.
Decided January 15, 1909.
Injunction. Before Judge Littlejohn. Sumter superior court. April 11, 1908.
J. B. Hudson, L. J. Blalock, and B. L. Maynard, for plaintiff in error. W. T. Lane, contra.
2. Under the evidence submitted at the interlocutory hearing, the court committed no error in granting an injunction.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.